People v Baptiste (2020 NY Slip Op 02981)





People v Baptiste


2020 NY Slip Op 02981


Decided on May 21, 2020


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 21, 2020

Acosta, P.J., Renwick, Webber, Gesmer, JJ.


11550 3861/15

[*1] The People of the State of New York, Respondent,
vAnthony Baptiste, Defendant-Appellant.


Janet E. Sabel, The Legal Aid Society, New York (Ronald Alfano of counsel), fr appellant.
Cyrus R. Vance, Jr., District Attorney, New York (David P. Stromes of counsel), for respondent.

Judgment, Supreme Court, New York County (Roger S. Hayes, J.), rendered October 4, 2016, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the seventh degree, and sentencing him to a term of eight months, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342 [2007]). The evidence not only permitted, but warranted the inference that defendant was aware
of the cocaine found in his own apartment (see People v Watson, 56 NY2d 632 [1982]; People v Reisman, 29 NY2d 278, 285-286 [1971], cert denied 405 U.S. 1041 [1972]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 21, 2020
CLERK